DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 5 stand rejected under Section 102.  Claims 2-4 and 6-23 stand rejected under Section 103.  Claims 6-8 and 10-23 stand rejected under Section 112(b).  Claim 12 stands objected to as being a substantial duplicate of claim 11.  The drawings and specification stand objected to.  Claims 1 and 3 stand rejected provisionally for double patenting.  Claims 24-27 stand withdrawn as directed to an unelected invention.
Applicants amended claims 1, 6-8, 10, 12-14, and 17-23, and canceled claim 11.  Applicants provided amendments to the specification, and provided replacement drawings.  Applicants contend that the application is in condition for allowance.
Turning first to the drawings: Applicants’ amendments to the drawings and specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the drawings has been withdrawn.
Specification: Applicants’ amendments to the specification address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.
Claim objections: Applicants’ cancellation of claim 11 renders moot the objection to claim 12.  The objection to claim 12 is withdrawn as moot.

Double patenting rejections: The application which served as a basis for the double patenting rejections has now issued as a patent.  The double patenting rejections are updated to reflect this change.
Section 103 rejections: Applicant's arguments filed January 5, 2021 have been fully considered but they are not persuasive.  Additional art has been identified which renders obvious the claims, as noted below.

Drawings
The drawings were received on January 5, 2021.  These drawings are accepted and entered.

Claim Objections
Claims 5-8, 10, and 17-23 are objected to because of the following informalities:
Claim 5, line 2: Provide antecedent basis for “metallization”.
Claim 6, line 3: Provide antecedent basis for “metallization”.
Claim 7, line 3: Provide antecedent basis for “metallization”.
Claim 8, line 2: Provide antecedent basis for “metallization”.
Claim 10, line 2: Change this line to “the stacked through-silicon via first portion is one of a plurality of stacked through-silicon via first portions, the plurality of stacked”.
Claim 10, line 3: Change “are” to “being”.

Claim 18, line 5: Change “a eighth” to “an eighth”.
Claim 19, line 8: Change “subsequent” to “second”.
Claim 19, line 11: Change “subsequent” to “second”.
Claim 20, lines 3-4: Change “silicon metal routing” to “a different silicon metal routing”.
Claim 21, line 7: Delete “and”.  Compare with line 9, and with claim 22, lines 6 and 8.
Claim 21, line 10: Change “a eighth” to “an eighth”.
Claim 21: The Office noticed an inconsistency between claim 19, 21, and 22, in that claims 19 and 22 require silicon metal routings while claim 21 does not.  Please review and adjust the claim language, if applicants intended for consistency in the claim language.
Claim 22, line 7: Change “a eleventh” to “an eleventh”.
Claim 22, line 12: Delete the extraneous period after “eleventh stacked through-silicon via”.
Claim 23, line 2: Change “is” to “are”.
Claim 23, line 4: Change “is” to “are”. 
Claim 23: The Office notes that the ninth and eleventh vias may be included in the first set of vias, and the tenth and twelfth vias included in the second set of vias, if this is what applicants intended.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Oganesian, U.S. Pat. Pub. No. 2012/0068330 [hereinafter Oganesian ’330], Figure 1, and further in view of Oganesian, U.S. Pat. Pub. No. 2012/0068327 [hereinafter Oganesian ’327], Figure 11.
Oganesian ’330 Figure 1:
    PNG
    media_image1.png
    349
    488
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    247
    243
    media_image2.png
    Greyscale

Regarding claim 1: Oganesian ’330 Figure 1 discloses a semiconductor device (10), comprising: a semiconductive substrate (20) including a first surface (21) and a backside surface (22) opposite the first surface (21); 5a stacked through-silicon via (60, 80) in the semiconductive substrate (20), including a stacked through-silicon via first portion (60) that communicates to the first surface (21) and a stacked through-silicon via second portion (80) that communicates to the backside surface (22), wherein the stacked through-silicon via first portion (60) contacts the stacked through-silicon via second portion (80), and wherein the stacked through-silicon via first portion (60) has a smaller lateral dimension (W3 vs. W2 or W1) than the stacked 10through-silicon via second portion (80); at least one active semiconductive region (23) derived from the first surface (21); and a keep-out region (region between active semiconductive region (23) and first portion) on the first surface (21) that surrounds and is adjacent the stacked through-silicon via first portion (60).  Oganesian ’330 specification ¶¶ 60-84.
To the extent that Oganesian ’330 does not disclose that the keep-out regions surround the TSV, one having ordinary skill in the art at a time before the effective filing 
Oganesian ’327 Figure 11 discloses an embodiment in which the stacked through-silicon via has a direct interface with the semiconductive substrate.  See Oganesian ’327 specification ¶¶ 115-117.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Oganesian ’327 design with Oganesian ’330 because the modification would have involved a selection of a known design based on its suitability for its intended use.	
Regarding claim 5, which depends from claim 1: Oganesian ’330 discloses the at least one active semiconductive region (23) is part of active semiconductive regions (23) and a metallization (50) including an interconnect surface (50).  Id. ¶¶ 60, 62 (active regions (23) on both sides of via (60, 80)).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Oganesian ’330 and Oganesian ’327, and further in view of Lee, U.S. Pat. Pub. No. 2010/0105169, Figs. 1A-1C.
Lee Figures 1A, 1B:

    PNG
    media_image3.png
    299
    265
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    326
    432
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    352
    326
    media_image5.png
    Greyscale

Regarding claim 2, which depends from claim 1: Oganesian ’330 does not disclose that the stacked through-silicon via first portion is one of a plurality of stacked through-silicon via first portions.
Lee Figures 1A-1C disclose a stacked through-substrate via (150) wherein the stacked through-substrate via first portion (152) is one of a plurality of stacked through-substrate via first portions (152).  Lee specification ¶¶ 96-98.  The substrate (110) is later thinned to expose the first portions (152) for electrical connection.  See id. ¶ 98.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Oganesian ’330 to include the Lee design because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 4, which depends from claim 1: Oganesian ’330 does not disclose that the stacked through-silicon via first portion is 25one of a plurality of stacked through-silicon via first portions including three stacked through-silicon via first portions.
See id. ¶ 98.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Oganesian ’330 to include the Lee design because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Oganesian ’330 and Oganesian ’327, and further in view of Oganesian ’330 Figure 11 or Lee, U.S. Pat. Pub. No. 2014/0057430 [hereinafter Lee ’430], Figure 30.
Oganesian ’330, Figure 11:

    PNG
    media_image6.png
    376
    414
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    426
    555
    media_image7.png
    Greyscale

Regarding claim 3, which depends from claim 1: Oganesian ’330 Figure 1 does not disclose that the stacked through-silicon via includes a stacked through-silicon via third portion between the stacked through-silicon via first and 20second portions, and wherein the stacked through-silicon via third portion has a lateral dimension larger than the stacked through-silicon via first portion and a lateral dimension smaller than the stacked through-silicon via second portion.
Oganesian ’330 Figure 11 discloses that the stacked through-silicon via includes a stacked through-silicon via third portion (middle section of via) between the stacked through-silicon via first and 20second portions (bottom and top sections of via, respectively), and wherein the stacked through-silicon via third portion has a lateral dimension larger than the stacked through-silicon via first portion and a lateral dimension smaller than the stacked through-silicon via second portion.  Oganesian ’330 specification ¶ 140.  The lateral dimension for the second portion of the stacked 
Lee ’430 Figure 30 discloses a stacked through substrate via (23) including a stacked through-silicon via third portion between the stacked through-silicon via first and 20second portions, and wherein the stacked through-silicon via third portion has a lateral dimension larger than the stacked through-silicon via first portion and a lateral dimension smaller than the stacked through-silicon via second portion.  Lee ’430 specification ¶ 76.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Lee ’430 Figure 30 design in Oganesian ’330 Figure 1 because the modification would have involved a selection of a known design based on its suitability for its intended use.
Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Oganesian ’330 and Oganesian ’327, and further in view of Park, U.S. Pat. Pub. No. 2017/0110388, Figures 6C and 1.






    PNG
    media_image8.png
    482
    715
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    337
    776
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    341
    466
    media_image10.png
    Greyscale

Regarding claim 6, which depends from claim 1: Oganesian ’330 discloses a metallization (50) including an interconnect surface (50), Oganesian ’330 specification ¶¶ 60, 62 (active regions (23) on both sides of via (60, 80)), but does not disclose a 
Park Figures 1 and 2 disclose a stack of semiconductor chips (200) with through vias (250), wherein an active surface (200b) has semiconductor devices and is opposite a rear surface (200a).  Park specification ¶¶ 17-20, 23.  Park Figure 6C discloses a variation of Park Figure 2, in which the via (250) has first and second portions, the first portion narrower than the second portion.  Id. ¶ 49.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Oganesian ’330 device in a stacked arrangement like that shown in Park Figure 1 because Park Figures 2 and 6C shown that a similar design can be used in the stack.  Once combined, the combination discloses a metallization including an interconnect surface, further including: a subsequent semiconductive unit mated at the interconnect surface, wherein the stacked through-silicon via is coupled to the subsequent semiconductive unit at the interconnect surface.
Regarding claim 9, which depends from claim 1: Oganesian ’330 discloses that the stacked through-silicon via (60, 80) is a first stacked through-silicon via (60, 80) in the semiconductive substrate (20), Oganesian ’330 specification ¶ 60, but does not disclose further including a subsequent stacked through-silicon via that communicates from the backside surface to the first surface.  
Park Figure 6C discloses a similar arrangement, including a subsequent stacked through-silicon via (250) that communicates from the backside surface to the first surface of semiconductor chip (200).  Park specification ¶¶ 49, 52.  One having ordinary See Park Figure 1.
Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Oganesian ’330 and Oganesian ’327, and further in view of Lee, Figures 1A-1C, 11 and 12.
Lee Figures 11, 12:

    PNG
    media_image11.png
    707
    483
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    664
    451
    media_image12.png
    Greyscale

Regarding claim 7, which depends from claim 1: Oganesian ’330 discloses a metallization (50) including an interconnect surface (50), Oganesian ’330 specification ¶¶ 60, 62 (active regions (23) on both sides of via (60, 80)), but does not disclose further including: a subsequent semiconductive unit mated at the interconnect surface, 
Lee Figures 11 and 12 disclose two variations of arrangements with through substrate vias (150) and stacked semiconductive units (210, 220, 230), which are stacked on a package substrate (205).  Lee specification ¶¶ 108, 109.  The Lee Figures 11 and 12 through-substrate vias (150) are similar to those used in Lee Figures 1A-1C.  See id. ¶ 107.  Because the semiconductive units (210, 220, 230) can be flipped upside down before being stacked on the package substrate (205), Lee discloses a subsequent semiconductive unit mated at the interconnect surface, wherein the stacked 10through-silicon via is coupled to the subsequent semiconductive unit at the interconnect surface; and a semiconductor package substrate coupled to the first semiconductive device at the backside surface.  One having ordinary skill in the art at a time before the effective filing date would be motivated to combine Oganesian ’330 and Lee because the modification would have involved a selection of a known design based on its suitability for its intended use.
Regarding claim 10, which depends from claim 1: Oganesian ’330 does not disclose that the plurality of stacked through-silicon via first portions are within a lateral footprint of the stacked through-silicon via second portion.  
Lee discloses a similar through-silicon via (150) with a plurality of first portions (152) that are within a lateral footprint of the stacked through-silicon via second portion.  Lee specification ¶¶ 96-98.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify Oganesian ’330 to include the Lee .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Oganesian ’330 and Oganesian ’327, and further in view of Pant, U.S. Pat. Pub. No. 2017/0177917, Figure 2, and Liang, U.S. Pat. No. 6,365,962, Figures 13A and 1.
Pant Figure 2:
    PNG
    media_image13.png
    541
    689
    media_image13.png
    Greyscale

Liang Figure 13A:
    PNG
    media_image14.png
    386
    501
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    542
    555
    media_image15.png
    Greyscale

Regarding claim 8, which depends from claim 1: Oganesian ’330 discloses a metallization (50) including an interconnect surface (50), Oganesian ’330 specification ¶¶ 60, 62 (active regions (23) on both sides of via (60, 80)), but does not disclose a small-metallization via in the metallization that contacts the stacked through-silicon via first portion, and that penetrates the metallization from a small metallization, metal-zero (MO) to at least to a small metallization Mn-1.

Liang Figure 1 discloses the use of a through vias (20) in a substrate (14).  Liang specification, col. 2, ll. 31-55.  Liang Figure 13A discloses a small-metallization via (unnumbered, but 20, per Liang Figure 1) in the metallization (M0-M3) that contacts the chip (Chip B), and that penetrates the metallization (M0-M3) from a small metallization, metal-zero (MO) to at least to a small metallization Mn-1.  Liang specification, col. 4, ll. 1-3.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Liang design in the combination because small metallization via (20) provides an alternate way of making an electrical connection to the Oganesian ’330 device through M0 and higher metallization layers.
Claims 12-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oganesian ’330 and Oganesian ’327, and further in view of Law, U.S. Pat. Pub. No. 2010/0252934, Figures 6b and 6c.







    PNG
    media_image16.png
    628
    697
    media_image16.png
    Greyscale










    PNG
    media_image17.png
    545
    454
    media_image17.png
    Greyscale

Regarding claim 12, which depends from claim 1: Oganesian ’330 does not disclose a power, ground, and signal arrangements for its stacked through-silicon via.
Law Figure 6d discloses a through-silicon via is a first through-silicon via (top rectangle, rightmost TSV) in the semiconductive substrate, further including: a second through-silicon via (TSV to left of the first TSV) that communicates from the backside surface to the first surface; and  10a third through-silicon via (4th from the right TSV) that communicates from the backside surface to the first surface, wherein the first and third 
Law does not disclose that the first and third stacked through-silicon vias are 27coupled by silicon metal routing.  However, Law discloses that power TSVs (601) are connected by a redistribution line (605), ground TSVs (603) are connected to a redistribution line (607), and signal TSVs (301) are connected by redistribution line (617).  Id. 43-50.
Law Figure 4 discloses metal redistribution lines (401) which electrically connect to their respective power TSVs, ground TSVs, and signals TSVs.  Id. ¶¶ 31, 32.  One having ordinary skill in the art at a time before the effective filing date would be motivated to combine the Law Figure 4 electrical connections because the combination would be known design for making the electrical connection.  These metal lines correspond to the disclosed silicon metal routing.
Regarding claim 13, which depends from claim 12: The combination discloses that the first and third stacked through-silicon vias are coupled to ground (Vss) and wherein the second stacked through-silicon via is 20coupled to signal.  See Law Figure 6d (first TSV, the rightmost TSV in the top rectangle is ground; the subsequent TSV, to the 
Regarding claim 14, which depends from claim 12: The combination discloses the first, second, and third stacked through-silicon vias are in a first row (see top rectangle), further including in a second row (middle rectangle) adjacent to the first row, the second row including: 25a fourth stacked through-silicon via (rightmost TSV) that communicates from the backside surface to the first surface; a fifth stacked through-silicon via (3rd from right TSV) that communicates from the backside surface to the first surface; and a sixth stacked through-silicon via (leftmost TSV in the middle rectangle) that communicates from the backside surface to the 30first surface, wherein the fourth and sixth stacked through-silicon vias straddle the fifth stacked through-silicon via, and wherein the fourth and sixth stacked through-silicon vias are selected from the group consisting of power, ground and signal stacked through-silicon vias that is different from the first and third 35stacked through-silicon vias in the first row, and wherein the fifth stacked 1884.524US1AB0622-MY-US 28through-silicon via is selected from another of the power, ground and signal through-silicon vias.  Law specification ¶ 50.  
Law does not disclose that the fourth and sixth stacked through-silicon vias are 27coupled by silicon metal routing.  However, Law discloses that power TSVs (601) are connected by a redistribution line (605), ground TSVs (603) are connected to a redistribution line (607), and signal TSVs (301) are connected by redistribution line (617).  Id. 43-50.
Law Figure 4 discloses metal redistribution lines (401) which electrically connect to their respective power TSVs, ground TSVs, and signals TSVs.  Id. ¶¶ 31, 32.  One 
Regarding claim 17, which depends from claim 14: The combination discloses in the first row, the first and third stacked through-silicon vias are coupled to ground by silicon metal routing and wherein the subsequent [or second] stacked through-silicon via is coupled to signal; wherein in the second row, the fourth and sixth stacked through-silicon vias are coupled to 15power by silicon metal routing and wherein the fifth stacked through-silicon via is coupled to signal.  See Law Figure 6d (first row/top rectangle: first TSV, the rightmost TSV is ground; the second TSV, to the left of the first TSV, is signal; the third TSV, which is fourth to the right, is a ground TSV; second row/middle rectangle: fourth TSV, the rightmost TSV is power; the fifth TSV, third TSV to the left, is signal; the sixth TSV, which is the leftmost TSV within the middle rectangle, is power).  
Regarding claim 18, which depends from claim 14: The combination discloses a third row (lower rectangle) adjacent the second row (middle rectangle), the third row including:  20a seventh through-silicon via (right TSV in lower rectangle) that communicates from the backside surface to the first surface; an eighth through-silicon via (TSV to left of first TSV) that communicates from the backside surface to the first surface; and a ninth through-silicon via (leftmost TSV in lower rectangle) that communicates from the backside surface to the 25first surface, wherein the seventh and ninth through-silicon vias straddle the eighth through-silicon via, and wherein the seventh and ninth through-silicon vias are selected from the group consisting of power, 
Law does not disclose that the seventh and ninth stacked through-silicon vias are 27coupled by silicon metal routing.  However, Law discloses that power TSVs (601) are connected by a redistribution line (605), ground TSVs (603) are connected to a redistribution line (607), and signal TSVs (301) are connected by redistribution line (617).  Id. 43-50.
Law Figure 4 discloses metal redistribution lines (401) which electrically connect to their respective power TSVs, ground TSVs, and signals TSVs.  Id. ¶¶ 31, 32.  One having ordinary skill in the art at a time before the effective filing date would be motivated to combine the Law Figure 4 electrical connections because the combination would be known design for making the electrical connection.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Oganesian ’330, Oganesian ’327, and Law, and further in view of Pant Figure 2 and Yang, U.S. Pat. Pub. No. 2016/0181201, Figure 1.







Yang, Figure 1:

    PNG
    media_image18.png
    430
    627
    media_image18.png
    Greyscale

Regarding claim 15, which depends from claim 12: The combination does not disclose the silicon metal routing is in a first 5metallization zone.  
Pant Figure 2 teaches a variety of metallization zones, showing that metallizations become larger the farther away from the chip they are.  Yang discloses a redistribution of a ground signal through metallization (320) that is in the first metallization level away from chip (302).  Yang specification ¶ 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yang design in the combination modification would have involved a selection of a known design based on its suitability for its intended use.

Pant Figure 2 teaches a variety of metallization zones, showing that metallizations become larger the farther away from the chip they are.  Yang discloses a redistribution of a ground signal through metallization (320) that is in the first metallization level away from chip (302), and supplied by metallizations farther away from the first metallization level.  Yang specification ¶ 27.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use the Yang design in the combination modification would have involved a selection of a known design based on its suitability for its intended use.  Whether the farther metallization levels are giant metallization levels is unclear.  However, applicants have not indicated that the size (“giant”) of the metallization is critical to the invention.  Because the size is not critical to the invention, the claim requirement that the size be “giant” is a patentably insignificant shape variation.
Claims 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Oganesian ’330 and Oganesian ’327, and further in view of Hosomi, U.S. Pat. Pub. No. 2003/0209807, Figure 6, Law Figure 6d, and Law Figure 4.







    PNG
    media_image19.png
    568
    376
    media_image19.png
    Greyscale

Regarding claim 19, which depends from claim 1:  Oganesian ’330 discloses the stacked through-silicon via is a first stacked through-silicon via, but does not disclose a power, ground, and signal arrangements for its stacked through-silicon via.
Hosomi Figure 6 discloses a first via (rightmost 90 in top row of rectangle), further including: a second via (86 next to first via (90));  5a third via (90 next to (86)); and a fourth via (86 next to third via (90)), wherein the first and third vias (90) straddle the second via (86), wherein the second and fourth vias 10straddle the third via,  wherein the 
Law Figure 6d discloses the use of TSVs for power, ground, and signal distribution.  Law specification ¶ 50.  One having ordinary skill in the art at a time before the effective filing date would be motivated to use Law TSVs in the combination because the combination would be known use for a through-silicon via.
Law Figure 6d discloses that power TSVs (601) are connected by a redistribution line (605), ground TSVs (603) are connected to a redistribution line (607), and signal TSVs (301) are connected by redistribution line (617).  Id. 43-50.  Law Figure 4 discloses metal redistribution lines (401) which electrically connect to their respective power TSVs, ground TSVs, and signals TSVs.  Id. ¶¶ 31, 32.  One having ordinary skill in the art at a time before the effective filing date would be motivated to combine the Law Figure 4 electrical connections because the combination would be known design for making the electrical connection. These metal lines correspond to the disclosed silicon metal routing.

Regarding claim 21, which depends from claim 19:  The combination discloses that the first, second, third and fourth stacked through-silicon vias are in a first row (Hosomi, top row in rectangle), further including in a second row (Hosomi, middle row in rectangle, as modified by Law and Oganesian ’330) adjacent to the first row, the second row including: a fifth stacked through-silicon via (rightmost 80) that communicates from the backside surface to the 25first surface; a sixth stacked through-silicon via (80 left of first via (80)) that communicates from the backside surface to the first surface; a seventh stacked through-silicon via (third (80) from right) that communicates from the backside surface to the first surface; and an eighth stacked through-silicon via (fourth (80) from right in middle row) that communicates from the backside surface to the first surface, wherein the fifth and seventh stacked through-silicon vias (first and third (86) from right) straddle the sixth stacked through-silicon via (second (86) from right), wherein the sixth and eighth stacked through-silicon vias (second and fourth (86)) straddle the seventh stacked through-silicon via (third (86)), wherein the fifth, sixth, seventh, and eighth stacked through-silicon vias are coupled to signal.  Hosomi specification ¶ 13.  
Regarding claim 22, which depends from claim 21: The combination discloses a third row (bottom row in rectangle) adjacent the second row (middle row of rectangle), 
Law Figure 6d discloses the use of TSVs for power, ground, and signal distribution.  Law specification ¶ 50.  Law Figure 6d discloses that power TSVs (601) are connected by a redistribution line (605), ground TSVs (603) are connected to a redistribution line (607), and signal TSVs (301) are connected by redistribution line (617).  Id. 43-50.  Law Figure 4 discloses metal redistribution lines (401) which electrically connect to their respective power TSVs, ground TSVs, and signals TSVs.  Id. ¶¶ 31, 32.  These metal lines correspond to the disclosed silicon metal routing.
.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,903,142 [hereinafter the ’142 patent] in view of Oganesian ’330 and Oganesian ’327. 
Regarding claim 1:  Claim 7 of the ’142 patent discloses all the claim limitations of claim 1 of the pending application except for a keep-out region on the first surface that surrounds and is adjacent the stacked through-silicon via first portion and the requirement that the stacked through-silicon via have a direct interface with the semiconductive substrate.  Oganesian ’330 Figure 1, directed to similar subject matter, inherently discloses a keep-out region on the first surface that surrounds and is adjacent the stacked through-silicon via first portion, Oganesian ’330 specification ¶¶ 60-62, because the active region (23) is absent in the keep-out region.  One having ordinary skill in the art at a time before the effective filing date would be motivated to modify 
Regarding claim 3, which depends from claim 1: Claim 7 of the ’142 patent discloses the stacked through-silicon via includes a stacked through-silicon via third portion between the stacked through-silicon via first and 20second portions, and wherein the stacked through-silicon via third portion has a lateral dimension larger than the stacked through-silicon via first portion and a lateral dimension smaller than the stacked through-silicon via second portion.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897